ORDER ***
Highridge appeals an award of $5,000 in attorneys’ fees to AMG Trust, asserting that The Convention on the Recognition and Enforcement of Foreign Arbitral Awards, implemented by 9 U.S.C. §§ 201-208, governs the parties’ dispute, and thus constituted a proper basis for removal. We agree.1 The district court clearly erred by remanding this case for lack of federal subject matter jurisdiction, and therefore abused its discretion in awarding fees under 28 U.S.C. § 1447(c) for improper removal. The award of attorneys’ fees is VACATED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We note that AMG Trust made no appearance at oral argument.